DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-11, 14-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0200915, “Lee”) in view of Woo et al. (US 2018/0244953, “Lee”). 
Regarding claim 1, Lee teaches a display device comprising a display panel ([0050]) and a stacked structure on the front surface of the display panel including a cover window member ([0050], [0051]) and an adhesive or bonding member attached to the window member (Fig. 2, WD, [0050], [0051]) and wherein the window member may be made of glass (e.g., [0111]; such a glass member may be considered to read on the claimed “ultrathin” glass absent a specific definition regarding the thickness of the glass layer).  
    PNG
    media_image1.png
    558
    624
    media_image1.png
    Greyscale
	Lee fails to teach that the adhesive or bonding member includes a silane containing an epoxy compound, however, in the same field of endeavor of adhesives for use in optical applications ([0006] – [0008]), Woo teaches an adhesive including a silane coupling agent in order to improve the adhesion of the adhesive layer and in order to provide an adhesive that sufficiently attaches to a display panel, polarizing plate, or touchscreen panel  ([0134], [0138], [0139]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have included the epoxy containing silane coupling agent of Woo in the adhesive composition of Lee for the benefit of providing an adhesive that sufficiently attaches to a display panel, polarizing plate, or touchscreen panel  ([0134], [0138], [0139]).
Regarding claim 2, Lee additionally teaches that the adhesive member may have a storage or elastic modulus reading on the claimed ranges for about the same temperature ranges ([0008]). Lee teaches moduluses for the adhesive of about 5×10.sup.4 Pa to about 5×10.sup.5 Pa at about −25° C. and about 4.5×10.sup.4 Pa to about 6.5×10.sup.4 Pa at about 60° C ([0008]). The Examiner notes that the claimed ranges are modified by the term “about” and that thus there is ambiguity about how limiting the claimed ranges are (see present specification at [0046]). Furthermore, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claim 3, Lee additionally teaches that the adhesive may have a creep property in the range of from 0.125 to 0.2 (i.e., 1/5 to 1/8, see [0011], [0012]; and see present specification at [00147], [00148] showing substantially similar testing methods to those of Lee). 
Regarding claims 4 and 5, Lee additionally teaches that the bonding member may have a thickness of from 25 to about 100 micrometers ([0013]). The Examiner notes that the testing methods described by Lee for the creep and modulus are substantially similar to those claimed and that the testing itself is not a property of the film (see present specification at [00147], [00148], and see Lee, e.g., [0009], [0012]). 
Regarding claim 6, Lee additionally teaches that the adhesive may have a peeling force of 800 gf/in (and thus greater than 500 gf/in [0015], [0016]).
Regarding claim 7, Lee additionally teaches that the adhesive may have a peeling force of 800 gf/in (and thus greater than 500 gf/in [0015], [0016]). Lee fails to specifically teach the thickness of the window layer, however Woo teaches that a thickness for a  window member for a display may be between 50 and 300 micrometers and that this is suitable for use in a flexible display ([0032]). It therefore would have been obvious to have adopted such a thickness in the absence of a specific teaching otherwise in order to provide a sufficiently thin window layer to the display device of Lee (Woo, e.g., [0032], [0003]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claim 9, Lee additionally teaches that the bonding member may have a thickness of from 25 to about 100 micrometers ([0013]).
Regarding claim 10, Lee additionally teaches that the front member may include a polarizer (e.g., Fig. 2, [0050], [0051]) between the display and the cover window and an adhesive between the polarizer and the underlying display panel (e.g., Fig. 2, adhesive 1 between display panel and polarizer [0050], [0051]). Lee additionally teaches that the adhesive members may have different peel strengths and therefore, the adhesive between the polarizer and display may have a greater peel strength ([0138] – [0140]). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Regarding claim 11, Lee fails to teach the inclusion of an impact absorbing layer between the polarization layer and the cover window, Woo teaches that a polarization layer may include a protective layer over the top of it in order to provide protection to the polarization layer (e.g., [0153]) and additionally teaches that adhesives may be used to adhere various layers within the device ([0152], [0153], [0132] – [0134]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have provided a protective or impact absorbing layer within the polarizer structure in order to provide protection to the polarization layer and to have provided adhesive in order to adhere the elements within the structure  ([0152], [0153], [0132] – [0134]). Additionally, as Lee teaches that the adhesive members may have peel strengths along a broad range of values, it would have been obvious to the person of ordinary skill in the art at the time of filing to have adjusted the peel strengths of the adhesive layers, including between window and the protective film, such that the adhesive between the window and the underlying layer may have a greater peel strength ([0138] – [0140]). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Regarding claim 14, Lee additionally teaches that the display panel display an image through a screen on the front surface (e.g., [0005]). 
Regarding claim 15, modified Lee additionally teaches that the adhesive should have a silane containing coupling agent in an amount of from 0.1 to 20 parts by weight, (Woo, [0138], [0139]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claim 16, Lee teaches a display device comprising a display panel ([0050]) and a stacked structure on the front surface of the display panel including a cover window member ([0050], [0051]) and an adhesive or bonding member attached to the window member (Fig. 2, WD, [0050], [0051]) and wherein the window member may be made of glass (e.g., [0111]). Lee teaches that there may be an underlying structure and that this structure may include adhesive members ([0151], [0152], [0156], [0157]). Lee additionally teaches that the adhesive members may have different peel strengths and therefore, the adhesive between the polarizer and display may have a greater peel strength ([0138] – [0140]). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.	Lee fails to teach that the adhesive or bonding member includes a silane containing an epoxy compound, however, in the same field of endeavor of adhesives for use in optical applications ([0006] – [0008]), Woo teaches an adhesive including a silane coupling agent in order to improve the adhesion of the adhesive layer and in order to provide an adhesive that sufficiently attaches to a display panel, polarizing plate, or touchscreen panel  ([0134], [0138], [0139]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have included the epoxy containing silane coupling agent of Woo in the adhesive composition of Lee for the benefit of providing an adhesive that sufficiently attaches to a display panel, polarizing plate, or touchscreen panel  ([0134], [0138], [0139]).
Regarding claim 17, modified Lee additionally teaches that the adhesive should have a silane containing coupling agent in an amount of from 0.1 to 20 parts by weight, (Woo, [0138], [0139]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claim 18, Lee additionally teaches that the adhesive may have a peeling force of 800 gf/in (and thus greater than 500 gf/in [0015], [0016]).
Regarding claim 19, Lee additionally teaches that the adhesive member may have a storage or elastic modulus reading on the claimed ranges for about the same temperature ranges ([0008]). Lee teaches moduluses for the adhesive of about 5×10.sup.4 Pa to about 5×10.sup.5 Pa at about −25° C. and about 4.5×10.sup.4 Pa to about 6.5×10.sup.4 Pa at about 60° C ([0008]).
Regarding claim 20, Lee additionally teaches that the adhesive may have a creep property in the range of from 0.125 to 0.2 (i.e., 1/5 to 1/8, see [0011], [0012]; and see present specification at [00147], [00148] showing substantially similar testing methods to those of Lee).
Regarding claim 22, Lee additionally teaches that the display may fold, for example, outward (Fig. 1, [0049]). 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Woo as applied to claim 1, above, and further in view of Choi et al. (US 2017/0152413, “Choi”).
Regarding claim 8, Lee fails to specifically teach the glass transition temperature for the adhesive composition bonding the window member to the display device, however, in the same field of endeavor of adhesives for use in display devices (e.g., [0003] – [0006]), Choi teaches that glass transition temperatures of and adhesive may be adjusted in order to suit the application and that a suitable glass transition temperature for an adhesive composition may be between 0C and -60C in order to secure high durability while providing flowability to the adhesive film ([0042] – [0046]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have adjusted the glass transition temperature of the adhesive of modified Lee to within the range of between 0C and -60C in order to secure high durability while providing flowability to the adhesive film ([0042] – [0046]).

Claim(s) 12, 13, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Woo as applied to claims 11 and 16, above, and further in view of Park et al. (US 2020/0068725, “Park”).
Regarding claims 12 and 13, the combination remains as applied to claim 11, above, however, Lee fails to teach the claimed rear stacked structure. In the same field of endeavor of flexible display devices ([0003]), Park teaches a rear stacked structure including various layer behind a display device (see, e.g., Park, Fig. 3, layers 400, 520, 22, etc. [0047]). Park teaches the inclusion of a cushion layer, a bottom chassis layer, and an additional buffer layer that may include a metal layer or material and which may be considered to be a heat dissipation member ([0053], Fig. 3, [0056]). Modified Lee additionally teaches that the layers may include adhesives formed therebetween (see Park, [0057]; see also Woo, [0120], [0132], [0133]). It would have been obvious to the person of ordinary skill in the art at the time of filing to have included the rear structure described by Park in order to improve the impact resistance of the display device itself ([0006], [0056], [0067]).	Additionally, as Lee teaches that the adhesive members may have peel strengths along a broad range of values, it would have been obvious to the person of ordinary skill in the art at the time of filing to have adjusted the peel strengths of the adhesive layers, including between window and the protective film, such that the adhesive between the window and the underlying layer may have a greater peel strength ([0138] – [0140]). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Regarding claim 21, Lee additionally teaches that the front member may include a polarizer (e.g., Fig. 2, [0050], [0051]) between the display and the cover window and an adhesive between the polarizer and the underlying display panel (e.g., Fig. 2, adhesive 1 between display panel and polarizer [0050], [0051]).	Lee fails to teach the inclusion of an impact absorbing layer between the polarization layer and the cover window, Woo teaches that a polarization layer may include a protective layer over the top of it in order to provide protection to the polarization layer (e.g., [0153]) and additionally teaches that adhesives may be used to adhere various layers within the device ([0152], [0153], [0132] – [0134]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have provided a protective or impact absorbing layer within the polarizer structure in order to provide protection to the polarization layer and to have provided adhesive in order to adhere the elements within the structure  ([0152], [0153], [0132] – [0134]). 	Lee fails to teach the claimed rear stacked structure. In the same field of endeavor of flexible display devices ([0003]), Park teaches a rear stacked structure including various layer behind a display device (see, e.g., Park, Fig. 3, layers 400, 520, 22, etc. [0047]). Park teaches the inclusion of a cushion layer, a bottom chassis layer, and an additional buffer layer that may include a metal layer or material and which may be considered to be a heat dissipation member ([0053], Fig. 3, [0056]). Park further teaches additional polymeric layers between the display and the cushion layer (e.g., [0083] – [0085]). Modified Lee additionally teaches that the layers may include adhesives formed therebetween (see Park, [0057]; see also Woo, [0120], [0132], [0133]). It would have been obvious to the person of ordinary skill in the art at the time of filing to have included the rear structure described by Park in order to improve the impact resistance of the display device itself ([0006], [0056], [0067]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782